Title: From George Washington to William Pearce, 16 February 1794
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 16th of Feby 1794
          
          Your letter of the 11th instant, covering the reports of the preceeding week, came
            regularly to hand and gave me concern to hear of the death of Mr Stuarts daughter. What
            was her complaint?
          My intention, with respect to the repairs of my house in Alexandria, and inclosing the
            lot, was, that every particle of the work, except putting it together, should be
            prepared at Mount Vernon, & carried thither by Water; for sure I am, if the whole
            was to be executed in Town that four faithful workmen would do more there in one week than any four of mine would do in a month. I expected that
            Green, or some one that was a judge of work, would examine critically what was to be
            done, that the whole might be carried on in the manner I have just mentioned. This as far as the dwelling house is concerned, has been done already;
            but not I believe with the accuracy that is necessary to prevent mistakes. In truth, the
            man who lives in it, ought, by his agreement, to have kept the house &ca in perfect
            repair; for that is the only compensation he proposed (I believe) to make me for the use
            of it and when I saw him last, in October, he told me that he had made a new door, or
            doors, and some Sashes; and was going on with the work. It might
            be well therefore, the first time you go to town, to examine minutely into the
            matter—see what he has done—what he talks of doing—on what terms—and how far he may be
            depended upon for what he engages; remembering always that the house must be in order by
            the time you have been informed of. Whether this man (that is the tenant) is a joiner or house Carpenter himself, or not, I am unable to say: If the
            former, and he is to be Depended upon, all you can get out of him, in time, by way of compensation for Rent, will be so much
            saved to me; but nothing that is essential to the two houses, must be left to
            uncertainties. Inclosing the lot in time is not quite so material; but let it be done in
            a very substantial manner when ever it is set about; with such Posts & Rails (close
            enough together) as will compleatly secure a garden, whenever it is converted to that
            use, and not easily pulled down for firing. You might—in order to know what the work can
            be accomplished for, by hiring—get a respectable workman of Alexandria to examine the
            two houses carefully, set down every thing wanting to them—and the lowest he will do it
            for. I could, after receiving this, with your opinion thereupon, be better able to
            decide whether to hire or employ my own people. This may also be done with respect to
            enclosing the lot; though I conceive there would be more propriety in doing the latter
            than the former, with my own Carpenters. If large & stout Cedar Posts, &
            chestnut or Cyprus Rails could be bought reasonably it would be better than to get them
            of Oak, from my own land, & let the estimate of the workman, you may consult, be
            made on the supposition of their being so—In wch case, it might be better to employ him:
            for otherwise they would, more than probably be to be brought from Alexandria to Mount
            Vernon & then to go back again, or my Carpenters must go there to
            dress—mortise—& tenant them; which, as I have observed before, I am sure would
            afford them the opportunity of being idle.
          I am so well satisfied of Thomas Greens unfitness to look after my Carpenters, that
            nothing but the helpless situation in which you find his family, has prevailed on me to
            retain him ’till this time: but if you perceive more & more, as your opportunities
            encrease, that he is not to be entrusted, you had better be looking out in time to
            supply his place another year if there should not be cause to turn him sooner off.
          When he has compleated the New Barn at Dogue run, let it be well cleaned out, & a
            good lock put upon the lower door—the Key of which either keep yourself, or order McKoy
            never to let it be out of his own locked Chest. Then try how the treading floor will
            answer the purpose for which it was constructed.
          I perceive my Overseers are beginning to report the increase of Lambs this year as they
            did last; by which I never know what they lose. Let them know it is
            my expectation, that, every lamb that falls, and every one that dies in the week, and
            what are actually in being at the time, is to be precisely set down. It is from hence
            only I can form a judgment of their care and attention to them. According to their mode
            of rendering the Account, I may, if an hundred Lambs fall in a week, and fifty of them
            die, have an increase of 50 only in the report; and although this is true in fact, it is
            by no means a fair—or a satisfactory state of the case. The missing report of Mr Stuart
            ought yet to come forward, otherwise there will be a gap, or break in them.
          Whenever you shall have received the amount of Mr Lewis’s order on Mr Ross, let me be
            informed of it; because I shall then pay the money here.
          Under cover with this letter you will receive, and I hope in good order, the White bent
            grass seeds mentioned in my last letter; half an ear of very early ripening corn; the
            Garden seeds written for by Ehler; and 4 kinds of seeds sent me by a Gentlemen in
            England; some (or I believe all) of which came from the East Indias. In my last I gave directions concerning the Bent grass, and therefore
            shall say nothing about it here: If the Corn is not planted where it can be protected,
            it will all be eaten in its green state. The Gardener will see by the prices annexed to
            the Seeds he sent for, how necessary it is for him to save his own Seeds, which I hope
            he will do hereafter; and I desire he will take particular care of the other four sorts
            of foreign seeds; two of which he will perceive must be sown in moist ground, or kept
            moist after it is sown. Let him number the papers which contain these Seeds, and drive
            stakes with corrisponding numbers by each kind, when sown, that he may be at no loss to
            know them: Putting the papers as is usual, in a split stick by them, is apt to be lost;
            or so defaced by the weather as to become, after a while, unintelligable; and then the
            name will be forgotten: by the method I have proposed this cannot happen; On the papers
            too may be noted the places where they are sown. I remain Your friend &ca
          
            Go: Washington
          
        